DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 10-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatto et al. (US PG Pub. No. US 2008/0300493 A1, Dec. 4, 2008) (hereinafter “Gatto”).
Regarding claims 1, 10, and 11: Gatto teaches a system, method and storage medium comprising instructions for determining information relating to an occluding structure, comprising: at least one optical fiber configured: to transfer broadband radiation generated by a broadband radiation source to within a vascular structure (first fiber optic strand 20, [0053], 
While the preferred embodiment of Gatto is disclosed as being transmission spectroscopy (abstract), Gatto teaches that light scattering and/or reflection may also optionally be collected ([0053]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system, method and storage medium comprising instructions of Gatto to include additionally obtaining reflected light (“broadband radiation”) in order to provide additional data and information in view of the suggestion of Gatto to do so.
Further regarding claims 1, 10 and 11: Gatto teaches wherein the at least one broadband radiation comprises a first broadband radiation acquired from a region of interest within the vascular structure (figure 3, [0053]), wherein an occluding structure is located within the region of interest and the first broadband radiation is associated with the occluding structure, wherein the occluding structure comprises a blood clot and the first broadband radiation comprises radiation that was reflected from the blood clot (figure 3, [0053]); and wherein the at least one broadband radiation comprises a second broadband radiation (i) acquired from within the vascular structure, and (ii) not associated with the occluding structure ([0062]-[0064] - “Considering an average time of 5 minutes before a blood clot is formed, one definition of blood clot formation is when the absorption coefficient of any of these wavelengths is 50-60% higher than the baseline values.” is a clear indication of measuring both a first broadband radiation associated with the occluding structure [clot] and a second broadband radiation not associated with the occluding structure [non-clot blood which is analyzed prior to clot formation], [0073] – measurements include different components associated with blood clots or non-clot blood [“not associated with the occluding structure”], as well as a percent increase over baseline [where baseline is prior to clot formation and therefore "not associated with the occluding structure"]); a 
Regarding claims 2, 12 and 17: Gatto (as modified above) teaches wherein the second broadband radiation is reflected from the region of interest (figure 3, [0063]-[0064], [0073]).
. 
Claims 3-6, 8, 13-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatto as applied to claims 1, 10 and 11 above, and further in view of Kemp (US PG Pub. No. US 2012/0022360 A1, Jan. 26, 2012) (hereinafter “Kemp”).
Regarding claims 3, 13, and 18: Gatto teaches the system, method and storage medium comprising instructions according to claims 1, 10 and 11 but does not teach wherein determination of the information relating to the blood clot comprises a differentiation between a first blood clot type that is rich in red blood cells and a second blood clot type that is rich in fibrin.
Kemp, in the same field of endeavor, teaches differentiation between a first blood clot type that is rich in red blood cells (red thrombus) and a second blood clot type that is rich in fibrin (white thrombus) ([0021], [0063]). Kemp further teaches that the two types of blood clots require different treatments to effectively lyse ([0021], [0039], [0057], [0063]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system, method and storage medium comprising instructions of Gatto to include differentiation between a first blood clot type that is rich in red blood cells (red thrombus) and a second blood clot type that is rich in fibrin (white thrombus) as taught by Kemp in order to identify the most effective treatment for a particular blood clot in view of the further teachings of Kemp.
Regarding claim 4, 14 and 19: Gatto and Kemp teach wherein the differentiation between the first blood clot type and the second blood clot type comprises a determination of at least one physiological parameter, wherein the at least one physiological parameter comprises one or more of: amount of haemoglobin; haemoglobin oxygen saturation; an amount of 
Regarding claims 5, 15 and 20: Gatto and Kemp teach wherein the determination of the at least one physiological parameter comprises one or more of: a fitting of an optical model to the at least one spectrally resolved data set; application of at least one multivariate analysis tool to the at least one spectrally resolved data set; a partial least squares discriminant analysis of the at least one spectrally resolved data set; application of support vector machines to the at least one spectrally resolved data set; application of a k nearest neighbor analysis; and application of deep learning algorithms to the at least one spectrally resolved data set (Gatto - [0062]-[0064]).
Regarding claim 6: Gatto and Kemp teach system according to claim 4, wherein the differentiation between the first blood clot type and the second blood clot type comprises utilization of a look-up-table (“matrix”) (Kemp – [0036]).
Regarding claims 8, 16 and 21: Gatto and Kemp teach wherein the information relating to the blood clot comprises one or more of: an evaluation of which thrombectomy device or devices is or are most suitable for removal of the blood clot; an assessment of the physical consistency of the blood clot; an assessment of the density of the blood clot; and an assessment of the fibrin content of the blood clot (Kemp - [0021], [0039], [0057], [0063]).
Response to Arguments
Rejection of claim 11 under 35 U.S.C. §101 is withdrawn in light of the amendments to the claims.
Objection to claim 10 is withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to the prior art rejections of claims 1-8 and 10-11, filed 10/26/2021, have been fully considered and are not persuasive.
Applicant argues (remarks, pg. 2) that Gatto does not disclose “wherein the at least one broadband radiation comprises a first broadband radiation acquired from a region of interest 
Examiner respectfully disagrees. First, the paragraphs of Gatto cited by Applicant disclose determining whether or not a blood clot is present ([0002], lines 9-13) based on a difference in the spectra between blood clots and “surrounding media in the blood vessel” (i.e. not blood clot) ([0007], lines1-7). The remaining disclosure of Gatto indicates in several locations that measurements are performed to determine whether or not a clot is present ([0054], lines 1-4; [0061], lines 9-14) and that measurements taken prior to clot formation can identify when a clot is formed based on the spectral measurements ([0063], lines 7-13; [0078]). The measurements acquired of non-clot blood, prior to the formation of the blood clots, are “a second broadband radiation (i) acquired from within the vascular structure, and (ii) not associated with the occluding structure.” It is noted that a comparison between spectra of non-clot blood to blood clot does not appear to differ substantively from the instant disclosure.
Applicant argues (Remarks, pg. 3) that Gatto does not disclose that the acquired reflected light includes “a first broadband radiation acquired from a region of interest within the vascular structure,... and wherein the at least one broadband radiation comprises a second broadband radiation (i) acquired from within the vascular structure, and (ii) not associated with the occluding structure” because paragraph [0053] of Gatto is only related to collection of radiation associated with the blood clot.
	Examiner respectfully disagrees. Paragraph [0053] of Gatto does not mention the blood clot at all, but discloses illuminating blood vessel 100 and collecting light (which may be reflected or scattered as an alternative to transmission light) and assessing the spectrum of the 
	Applicant argues (Remarks, pgs. 3-4) that Gatto does not disclose or suggest acquiring and using a reference measurement (“a second broadband radiation (i) acquired from within the vascular structure, and (ii) not associated with the occluding structure”) and therefore Gatto does not disclose determining a ratio of a first spectrally resolved data set determined from the first broadband radiation of the occluding structure and a second spectrally resolved data set based on the second broadband radiation acquired from within the vascular structure but not associated with the occluding structure. Applicant further argues that Gatto’s disclosure of obtaining information on clot formation based on analyzing a change in the ratio of HHb and HbO2 because the HHb and HbO2 fail to teach radiation acquired within the same vascular structure as the analyzed blood clot and not associated with the blood clot because they “appear to be associated with the blood clot.”
	Examiner respectfully disagrees. It is noted that while Applicant acknowledges that Gatto obtains information on clot formation based on a change in the ratio of HHb and HbO2, but then asserts that this change in ratio cannot include a ratio obtained from radiation acquired within the same vascular structure as the analyzed blood clot and not associated with the blood clot. Examiner respectfully asserts that a change in ratio of HHb and HbO2 between a time when there is no clot and a time when there is a clot includes a ratio based on a first radiation associated with the clot (the time points after clot formation) and a ratio based on second radiation acquired within the same vascular structure as the analyzed blood clot and not associated with the blood clot (the time points prior to clot formation). If there is no clot present, the radiation cannot be “associated with the blood clot.” Paragraph [0063] specifically discloses measurements beginning 5 minutes prior to clot formation, and the determination that a clot is present is based on a 50-60% change over baseline, where “baseline” indicates measurements acquired when no clot is present (“not associated with the occluding structure”) and a percent the blood clot is detected by measuring the rate of change of the spectral contribution of the one or more spectral components and comparing the measured rate of change or total change to a baseline value. For example, if the absorption coefficient of any of the spectral components such as HHb or HbO2 is 50%, or 60% greater than the baseline value, a blood clot is considered to be forming or formed. The baseline value is chosen based on the absorption spectrum for unclotted blood or the absorption spectrum in the blood vessel at time zero before any clots have formed. Measurements obtained prior to clot formation, representing unclotted blood, cannot be “associated” with a clot that does not yet exist. 
	Applicant further argues that the “baseline” referenced by the Office Action is the baseline of an absorption coefficient of a wavelength and therefore cannot be “data of radiation acquired within the same vascular structure as the blood clot.”
	Examiner respectfully disagrees. The absorption coefficients are measurements acquired from the broadband radiation illumination after it has interacted with either unclotted blood or a blood clot, where “a wavelength” is a description of a portion of the radiation spectrum. It is unclear why Applicant believes that “a wavelength” is somehow different “the second broadband radiation” as claimed, however it is noted that the instant specification uses the same terminology (see e.g. pg. 10 and figure 6).
	Applicant’s arguments with respect to dependent claims 3-6 and 8 appear to be substantially the same as the arguments directed to claims 1, 2, 7, 10 and 11 and are therefore considered to have been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.